DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 2-10-2022 is acknowledged.  The traversal is on the ground(s) that the proposed alternate method for making the product of group 1 (i.e. placing the elastic strand after bonding the first and second layer of material together) would be impossible and/or not commercially feasible.  This is not found persuasive because the examiner maintains that it would be possible to thread an elastic strand around various bond points after affixing the first and second layers. Additionally, there is no requirement that an alternate method for making a product need necessarily be “commercially feasible” when a requirement for restriction/election is made. The requirement is still deemed proper and is therefore made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Combe et al., US Pat. No. 6291039.
Regarding claims 1, 5, and 11,  Combe teaches a laminated material comprising a first layer of material, a second layer of material, and elastic yarn elements positioned between the layers and constrained from movement by bond points that are positioned on each side of the elastic band but do not overlap the band (Fig. 1-4 and col. 3 ln. 19-43). Combe teaches that more than one strand may be present (i.e., a first and second strand) and teaches that the strands may be arranged in a configuration 

Regarding claims 2 and 14, although Combe does not explicitly refer to the clamping areas around the elastic strands as “tunnels,” the clamping area between the bond point in the product of Combe appears to create what one of ordinary skill in the art would recognize as a “tunnel” through which the elastic yarn is positioned (i.e., the region between the bond points in the vicinity of Fig. 4’s part 8).

Regarding claims 3, 4, and 12, although Combe does not explicitly teach that the elastic yarn is held in place by friction between the first and second layers, it is inherent that some degree of friction would exist between the first and second layer, and such friction would inevitable serve to hold the elastic yarn of Combe in place. Additionally, Combe describes the elastic yarn as “clamped and immobilized” between the first and second layers (Abstract, Claim 1), and one of ordinary skill in the art would understand such immobilization due to “clamping” would involve friction. 

Regarding claims 6, 9, and 13, one of ordinary skill in the art would understand that an arrangement of bond point that allowed the elastic yard to take an “inflected” or “alternating curve” path would necessitate an offset between bond points and the respective “tunnels” in both the length 

Regarding claim 7, Combe teaches an elastic “yarn,” and one of ordinary skill in the art would understand that a “yarn” would comprise multiple intertwined fibers.

Regarding claim 8, Combe teaches that the elastic strand may be laid down in a tensioned state (col. 6 ln. 45-52).

Regarding claim 10, Combe teaches that the first and second layer of material may be formed from a single web of material that is folded over upon itself (Fig. 4, col. 4 ln. 40-49).

Claims 1-2, 5-6, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jarpenberg et al., USPGPub. No. 2003/0144643, in view of Nomura et al., US Pat. No. 5163932.
Regarding claims 1-2, 5-6, 11, and 13-14, Jarpenberg teaches a laminated material comprising a plurality of elastic strands disposed between a first and second layer of material, the first and second layer of material being bonded together at spaced-apart bond points (Fig. 3 – 8 and ¶ [0057]-[0059]). Jarpenberg teaches that the elastic may be laid between the first and second layers in the machine direction, but may be laid in a curved (i.e., spaced apart in a cross-wise direction) path, with the elastic 
The teachings of Jarpenberg differ from the present invention in that Jarpenberg does not explicitly teach that the elastic strands are not intersecting the bond points. Nomura, however, teaches a similar laminate comprising elastic strands spaced between different bond points, and teaches that the bond points are not to intersect the elastic layers so as to produce a product with improved stretchability (Abstract, Fig. 3-5, col. 1 ln. 30 – col. 2 ln. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the product of Jarpenberg such that the elastic strands were not intersecting the bond points, as doing so would result in improved stretchability in the product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785